DETAILED ACTION
This action is responsive to the Application filed on 12 July 2021. Claims 1-20 are pending in the case. Claims 1, 8, and 15 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIG 1B is missing “system 100” mentioned at [0034]. FIG 2 is missing “21” mentioned at [0038]. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: reference character “14” has been used to designate both user and labeled document “A” (see FIGs 1B, FIG 2); reference character “22” has been used to designate two different labels in FIG 2; reference character “20” has been used to designate a label in FIG 2, document B in FIG 4, document B in string format in FIG 5A; “42” has been used to designate unlabeled documents in FIG 5B and Table of Content Document B in FIG 4; “23” has been used to designate a specific label of document A in FIG 2 and the entirety of labeled document B in FIG 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG 6A includes “600A” which is not mentioned at [0056]; FIG 6C includes “600C” which is not mentioned at [0058]; FIG 9 includes “23”, “914”, “91”, “92”, “93”, “94”, “95”, “96”, “97”, “98” which are not mentioned at [0061].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "160" and "152" have both been used to designate SQL for document “A” (see FIGs 1B, 3, 5A, 5B, 7); “250” and “800” have both been used to designate SQL for document B (see FIGs 7, 8); 
Note that FIGs 5A and 5B include reference “152” which is not mentioned in their respective descriptions [0046-0048] and [0055], although it is mentioned at [0059] with respect to FIG 7 (SQL for “A”).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The written disclosure is objected to for the following informalities:
The term “alignment” is misspelled in the title.
[0008] states "...suggest applying a two-stage computerized to the document..." which is unclear.
[0034] states “user interface 14” where “user interface 140” was perhaps intended (see FIG 1B).
[0047] misspells “from” and appears to have incorrect punctuation.
[0065] states “For example, executable code 1125 can when executed cause masking of personally identifiable information (PII), according to embodiments of the invention" which is not otherwise mentioned in the disclosure and does not appear to be the invention of the claims.
The disclosure of the instant application uses the acronym “SQL” throughout the written description without otherwise explaining what “SQL” is. The ordinary meaning of “SQL” is “Structured Query Language”, i.e. a language for accessing and storing data in a database. However, from context, the use of “SQL” in the instant application appears to be the data structure itself, and not the use of SQL to modify the data structure (see e.g. [0036] An SQL for "A" 160 may be configured to hold all of the pointers to the extracted entities that have been generated. [0037] In accordance some embodiments of the present invention, the aforementioned process may be carried out once for every type of legal document, yielding an SQL or similar data structure that labels the document for future use as explained below. [0039] In a non-limiting example, a SQL can hold the ranges of characters in the sequence of characters that is associated with document "A".). This renders the interpretation of SQL throughout the disclosure as unclear.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are in claim 8: a text conversion module that converts the legal documents to respective sequences of characters; a global alignment module that applies a global alignment sequencing process…; a labelling transfer module that derives pointers… ; a labeling module that labels…
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites …receiving a labelled legal document and at least one unlabeled legal document, wherein the legal documents exhibit similarity in terms of table of content thereof, and wherein the labelled legal document is labelled with a plurality of labels each indicating a start point and an end point of predefined entities associated with said legal documents…deriving pointers to said start points and end points of the predefined entities in the unlabeled legal document based on said global alignment sequencing process…which is unclear. 
More than one unlabeled legal document may be received, however the balance of the claim refers to the unlabeled document.
It is not clear whether the legal documents refers to “a labelled legal document and an unlabeled legal document” or multiple unlabeled legal documents (under the breadth of “at least one unlabeled”).
Each label of the labeled document indicates a start point and an end point of predefined entities (plural). 
If the documents are identical, then clearly the same predefined entities could be associated with both of said legal documents, but there would be no reason to perform the method of the claim.  If the documents are not identical, then it is not clear how to interpret predefined entities associated with said legal documents, as all the predefined entities in each document may be different (see the examples in FIGs 2 and 9).
Only the labeled document has a start point and an end point.  Thus, it is not clear as recited how to interpret pointers to said start points and end points of the predefined entities in the unlabeled legal document, particularly when the legal documents do not have any predefined entities in common (see the examples in FIGs 2 and 9).
Regarding dependent claim 2, in addition to the deficiency of claim 1, the claim recites wherein the labeled document has been labeled semi- automatically using a user interface enabling provision extraction and indicating start and end points of the extracted entities which does not clearly associate the plurality of labels in claim 1 which each had a start point and an end point of predefined entities with start and end points of the extracted entities.
Regarding dependent claim 3, in addition to the deficiency of claim 1, the claim recites wherein the similarity is determined by applying global alignment process to character sequences of table of contents of said a labelled legal document and at least one unlabeled legal document. As can be seen in claim 1, the documents are converted to string representations after receipt, however claim 3 seems to require some conversion to string representations prior to receipt in order to consider character sequences of table of contents and determine similarity. Further, said a labelled legal document and at least one unlabeled legal document are not clearly referencing the elements recites in claim 1.
Regarding dependent claim 4, in addition to the deficiencies of claims 1 and 3, the claim recites wherein the similarity is given in a form of a score and is used in order to determine applicability of said method to a specific unlabeled legal document it is unclear whether “a specific unlabeled legal document” is the at least one unlabeled legal document received in claim 1 or some other document.
Regarding dependent claim 5, in addition to the deficiencies of claim 1, the claim recites wherein the labels of the labeled documents are provided as pointers pointing to the start and end characters of the predefined entities however “the labels of the labeled documents” lacks proper antecedent basis in claim 1, claim 1 has a plurality of labels each indicating a start point and an end point of predefined entities, thus it is unclear whether the start point and end point of claim 1 are the same thing as the start character and end character of claim 5.
Regarding dependent claim 6, the claim inherits the deficiencies of parent claim 5.
Regarding dependent claim 7, in addition to the deficiencies of claim 1, the claim recites wherein whenever said applying a global alignment sequencing process which is unclear whether this is the global alignment sequencing process of claim 1 or some other global alignment sequencing process. 
Regarding claims 8-14, the claims are directed to a system comprising memory and modules to perform the operations of method claims 1-7, and are thus rejected under similar rationale.
Regarding claims 15-20, the claims are directed to non-transitory computer readable storage medium for automatically analyzing legal documents, the computer readable storage medium comprising a set of instructions that when executed cause at least one computer processor to perform the operations of claims 1-6, and are thus rejected under similar rationale.
Claims 15-20 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are each directed to variations of non-transitory computer readable storage media (NT-CRSM) which is explained in the disclosure as originally filed with examples (see [0084] A non-transitory computer readable storage medium may be, for example, an electronic, optical, magnetic, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any combination thereof.). The claims are indefinite at least because (a) it is unclear whether Applicant intends the open-ended examples to be a redefinition of NT-CRSM; (b) optical systems and infrared systems are forms of transmission media, thus the NT-CRSM examples includes transitory signals; (c) it is not clear what applicant intends to be “any combination thereof”; (d) the NT-CRSM could be interpreted as an apparatus rather than a product/article of manufacture, thus it is not clear which statutory category the claim falls under.
It is assumed Applicant intended the claims to be an article of manufacture claims for consideration under 35 USC 101. 

Per MPEP 2181(II)(A): Whether a claim reciting an element in means- (or step-) plus-function language fails to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the specification does not disclose adequate structure (or material or acts) for performing the recited function is closely related to the question of whether the specification meets the description requirement in 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See In re Noll, 545 F.2d 141, 149, 191 USPQ 721, 727 (CCPA 1976) (unless the means-plus-function language is itself unclear, a claim limitation written in means-plus- function language meets the definiteness requirement in 35 U.S.C. 112, second paragraph, so long as the specification meets the written description requirement in 35 U.S.C. 112, first paragraph).
Per MPEP 2181(II)(B): For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008). See also In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
Claims 8-14 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As noted above, elements in claim 8 are interpreted under 35 USC 112(f). The disclosure appears to identify the “structure” of the various modules as computer-implemented modules (see [0046] … a global alignment module 230 running on computer processor 220  [0047] labelling transfer module 240 running on computer processor 220; [0065] For the various modules and functions described herein, one or more computing devices 1100 or components of computing device 1100 can be used) thus it is not clear whether the modules are specially-configured hardware components or software being executed by hardware components. 
Further, as the modules appears to be computer-implemented modules, the disclosure must provide the algorithms for each module, however the disclosure fails to explain the algorithmic steps for:
alignment module (230) which applies global alignment process (see [0042], [0054])
labeling transfer module (240) that derives pointers (see [0047])
labeling module (no reference number in drawings) that labels the unlabeled legal document (see [0048])
Dependent claims 9-14 inherit the deficiencies of parent claim 8.
Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, the disclosure fails to clearly identify the structure and/or algorithmic steps for all limitations which are interpreted as computer-implemented means-plus-function in claim 8, thus the disclosure fails to comply with the written description requirement. Dependent claims 9-14 inherit the deficiencies of parent claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each claim is directed to non-transitory computer readable storage media which the disclosure as originally filed states may include examples of transmission media (see [0084], emphasis added … A non-transitory computer readable storage medium may be, for example, an electronic, optical, magnetic, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any combination thereof.). Transmission (transitory) media is not statutory as being directed to signals per se.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a “mental processes” for analyzing data. This judicial exception is not integrated into a practical application because any additional elements amount to implementing the abstract idea on a generic computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the improvement is merely analyzing data, and not the technical improvement of an apparatus or a field of use. 
Relying on the evaluation flowchart in MPEP 2106:
Step 1 (Is the claim to a process, machine, manufacture, or composition of matter?): Yes
Claims 1-7 recite elements of a method of automatically analyzing legal documents (a process).
Claims 8-14 recite elements of a system for automatically analyzing legal documents (a machine).
Claims 15-20 recite elements of at least one non-transitory computer-readable storage device storing instructions and are directed to an article of manufacture (assuming Applicant cures the above 101 rejection which includes transmission media).
Step 2a Prong One (Does the claim recite an abstract idea?): Yes
Regarding claim 1, the claim recites receiving a labelled legal document and at least one unlabeled legal document, wherein the legal documents exhibit similarity in terms of table of content thereof, and wherein the labelled legal document is labelled with a plurality of labels each indicating a start point and an end point of predefined entities associated with said legal documents; converting the legal documents to respective sequences of characters; applying a global alignment sequencing process to said sequence of characters of the labelled legal document and the sequence of characters of the at least one unlabeled legal document, based on said labels; deriving pointers to said start points and end points of the predefined entities in the unlabeled legal document based on said global alignment sequencing process; and labeling the unlabeled legal document using said pointers. 
Each of these steps may be performed in the human mind (including an observation, evaluation, judgment, opinion), with the use of a physical aid (e.g. paper for simple bookkeeping) if necessary (e.g. user looks at two printed contract documents side by side, the first has been highlighted to mark participant’s names; running a finger along the each document at the same time, the documents are compared character-by-character to determine they are the same contract but with potentially different participants and the user highlights the participants in the second document).
Regarding dependent claim 2, in addition to the abstract idea of claim 1, the claim recites wherein the labeled document has been labeled semi- automatically… which under the broadest interpretation includes manually highlighting.
Regarding dependent claim 3, in addition to the abstract idea of claim 1, the claim recites wherein the similarity is determined by applying global alignment process to character sequences of table of contents of said a labelled legal document and at least one unlabeled legal document which is a step that may be performed in the human mind (including an observation, evaluation, judgment, opinion), with the use of paper for simple bookkeeping.
Regarding dependent claim 4, in addition to the abstract idea of claims 1 and 3, the claim recites wherein the similarity is given in a form of a score and is used in order to determine applicability of said method to a specific unlabeled legal document which is a step that may be performed in the human mind (including an observation, evaluation, judgment, opinion), with the use of paper for simple bookkeeping (e.g. the user can determine whether the contracts are potentially the same (100% match) or not (less than 100% match) by looking at the contents).
Regarding dependent claim 5, in addition to the abstract idea of claim 1, the claim recites wherein the labels of the labeled documents are provided as pointers pointing to the start and end characters of the predefined entities (the paper bookkeeping to keep track of page number, line number, etc. within the highlighted document that the user should manually review).
Regarding dependent claim 6, in addition to the abstract idea of claims 1 and 5, the claim recites wherein said labeling the unlabeled legal document using said pointers is carried out by applying a transfer function created by comparing between the pointers of the labeled legal document and the pointers of the unlabeled legal document which is a step that may be performed in the human mind (including an observation, evaluation, judgment, opinion), with the use of paper for simple bookkeeping.
Regarding dependent claim 7, in addition to the abstract idea of claim 1, the claim recites whenever said applying a global alignment sequencing process comprises local misalignment of the predefined entities, the method further comprises using a dictionary of said predefined entities to improve the alignment between the predefined entities in the legal documents which is a step that may be performed in the human mind (including an observation, evaluation, judgment, opinion), with the use of paper for simple bookkeeping (e.g. the user can see that the names are different with different lengths and is able to highlight just the names, adjusting their finger as it slides across the second document as needed).
Regarding claims 8-14, the claims recite elements similar to those of claims 1-7.
Regarding claim 15-20, the claims recite elements similar to those of claims 1-6.
Step 2a Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?): No
Regarding claim 1, the claim recites the additional element wherein said converting, said applying, said deriving, and said labeling are carried out using a computer processor which the courts have determined is not sufficient (Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)).
Regarding dependent claim 2, while the claim recites wherein the labeled document has been labeled semi- automatically using a user interface enabling provision extraction and indicating start and end points of the extracted entities the element is not positively recites as part of the method and merely identifies where the data was previously reviewed using a generic user interface as is known in the art (see disclosure as originally filed [0004 “in accordance with the prior art”).
Regarding dependent claims 3-7, the claims do not recite any additional elements to be considered.
Regarding claim 8, the claim recites the additional element a computer memory and various modules that perform the functions of method claim 1 which the courts have determined is not sufficient (Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)).
Regarding dependent claims 9-14, the claims elements similar to those of claims 2-7.
Regarding claim 15, the preamble recites A non-transitory computer readable storage medium for automatically analyzing legal documents, the computer readable storage medium comprising a set of instructions that when executed cause at least one computer processor to which the courts have determined is not sufficient (Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f)).
Regarding dependent claims 10-20, the claims elements similar to those of claims 2-7.
Step 2b (Does the claim recite additional elements that amount to significantly more than the judicial exception): No.
Under similar analysis to that performed in Step 2a Prong 2, none of the additional elements recite additional elements that amount to significantly more than the judicial exception, as the additional elements are either using a computer to implement the abstract idea or are admitted in the disclosure as originally filed as known in the prior art.
Thus, claims 1-20 recite an abstract idea (mental process) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the improvement is merely analyzing data, and not the technical improvement of an apparatus or a field of use.
Applicant may overcome the abstract idea rejection by reciting the use of the results of the analysis to improve a field of use (e.g. as explained in [0011] In a second stage, the label transfer function can be applied to a plurality of unlabeled documents (all similar to the aforementioned labeled document) thereby creating a database of labeled documents. That database can be suitable to train a machine learning model so that further abstraction of documents can be achieved benefiting from machine learning techniques that was previously unavailable in document abstraction.). This is not an indication of allowable subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over HAMAKER et al. (Patent No.:  US 9,069,767 B1) in view of AAPA (Applicant Admitted Prior Art).
Regarding claim 1, HAMAKER teaches method of automatically analyzing documents ((col 1 line 66 to col 2 line 8) systems, devices, and processes (collectively "techniques") for aligning content items with one another. For instance, the techniques may align different versions of a same content item for the purpose of identifying differences between the versions, identifying commonalities between the versions, mapping annotations made in one version to the other version, aggregating annotations across the different versions, or for any other reason. The content items may include electronic books, songs, videos, documents, or the like), the method comprising:
receiving a labelled document and at least one unlabeled document (e.g. a first version of a document  108(1) and a second version of a document 108(2); received by content item alignment service 102 in FIG 1), wherein the documents exhibit similarity in terms of table of content thereof (in the example, the documents are different versions of the same book, thus inherently exhibit similar tables of content), and wherein the labelled document is labelled with a plurality of labels each indicating a start point and an end point of {a user-applied annotation}; note FIG 3 (310) identify an annotation that has been associated with a particular position within the first version; note (col 1 line 66 to col 2 line 8) suggesting multiple annotations; note also (col 7 line 33) annotations may include highlights, underlining, comments, ratings, tags, corrections, and other items of information relating to specific locations within the electronic content) 
converting the documents to respective sequences of characters (in FIG 3, (col 7 line 63) 302, the content item alignment service 102, a publisher, an eBook retailer or another entity associates respective words of a first version of an eBook with respective positions within the first version of the eBook…character index; (col 8 line 4) the service 102 or other entity may associate respective words of a second version of the same eBook with respective positions within the second version; this necessarily requires converting the documents to sequences of characters when the documents are not already in this format; e.g. (col 8 lines 15-24) PDF, audio performance);
applying a global alignment sequencing process to said sequence of characters of the labelled document and the sequence of characters of the at least one unlabeled document, based on said labels ((col 8 line 25) At 306, the content alignment service 102 may then align, at least partly, the respective words of the first version of the electronic book with the respective words of the second version of the electronic book);
deriving pointers to said start points and end points of the predefined entities in the unlabeled document based on said global alignment sequencing process ((col 8 line 31) After aligning the different versions of the eBook, the service 102 may then map the respective positions within the first version of the eBook to the respective positions within the second version at 308. After mapping positions within the first version to respective positions within the second version, objects (e.g., annotations, illustrations, etc.) may be mapped accurately between the versions); and
labeling the unlabeled document using said pointers ((col 8 line 44) service 102 may then determine a position in the second version that corresponds to the particular position within the first version at 312. At 314, the service 102 may then associate the annotation with the position in the second version at least partly based on the determining),  
wherein said converting, said applying, said deriving, and said labeling are carried out using a computer processor (e.g. service 102 which is provided by server as shown in FIG 1; note (col 7 lines 45-59) FIG 3 implemented as computer-executable instructions).
As noted above, HAMAKER does not explicitly teach legal documents, nor does HAMAKER teach the labels (e.g. annotations such as the tags) are with respect to predefined entities associated with said legal documents. Note that HAMAKER makes no distinction on a human interpretation of the content of documents, so long as they are viewable on an electronic reader device ((col 4 line 10) The terms content, content item, and "eBook" include essentially any form of electronic data that may be consumed on a device, including textual and verbal works comprising sequences of words such as digital books, audio books, electronic magazines, papers journals, periodicals, documents, instructional materials, course content, music, movies, and so on). Note also that HAMAKER makes clear (col 4 lines 20-26) that versions may be different because they have slightly different content. 
The disclosure as originally filed admits it was known in the prior art that a legal document may be labeled with respect to predefined entities ([0004] Figure 1A is a sample illustrating a page taken from a lease agreement 1 where the name of the tenant has been labeled (manually) by a human user, possibly over a computerized user interface in accordance with the prior art. By the end of the manual process, all entities and provisions are extracted from the document and stored on a standard format).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, having the teachings of HAMAKER and AAPA, to have used the known technique of HAMAKER on a known first version of a legal document which has been labeled with respect to predefined entities associated with said legal document and a second version of the legal document with different content which has not been labeled, in order to label (annotate) the second version similarly to the first version, with a reasonable expectation of success. 
Regarding claim 8, the claim is directed to the system comprising computer memory and modules configured to perform the operations of claim 1, thus rejected under similar rationale.
Regarding claim 15, the claim is directed to non-transitory computer readable storage medium for automatically analyzing legal documents, the computer readable storage medium comprising a set of instructions that when executed cause at least one computer processor to perform the operations of claim 1, thus rejected under similar rationale.
Regarding dependent claim 2 (9, 16), incorporating the rejection of claim 1 (8, 15), HAMAKER in view of AAPA, combined at least for the reasons discussed above, further teaches wherein the labeled document has been labeled semi- automatically using a user interface enabling provision extraction and indicating start and end points of the extracted entities (see admission in disclosure as originally filed [0004]).
Regarding dependent claim 3 (10, 17), incorporating the rejection of claim 1 (8, 15), HAMAKER in view of AAPA, combined at least for the reasons discussed above, further teaches wherein the similarity is determined by applying global alignment process to character sequences of table of contents of said a labelled legal document and at least one unlabeled legal document (HAMAKER (col 2 lines 9-13) techniques may first determine an overall similarity between two (or more) differing content items to determine whether the content items are sufficiently similar to make an attempt to align the content items worthwhile. (col 8 line 56) At 402, the service 102 may first determine an overall similarity between two content items…in any other suitable manner (col 9 line 42) After calculating the overall similarity in this or in any other manner, the service 102 may determine whether this determined overall similarity is greater than a first threshold; comparing the similarity of an entire document would necessarily include determining the similarity of at least part of the document; If a first method for similarity determination does not exceed some threshold, HAMAKER will also look at portions of a document by performing string alignment such as individual chapters (col 10 lines 9-22) or strings of words (col 10 lines 23-35). Under the assumption that the admitted legal document (e.g. lease) has a table of contents, then both versions have a table of content such that these are the portions of the document that HAMAKER compares to determine similarity).
Regarding dependent claim 4 (11, 18), incorporating the rejection of claim 3 (10, 17), HAMAKER in view of AAPA, combined at least for the reasons discussed above, further teaches wherein the similarity is given in a form of a score and is used in order to determine applicability of said method to a specific unlabeled legal document (HAMAKER (col 2 lines 9-13) techniques may first determine an overall similarity between two (or more) differing content items to determine whether the content items are sufficiently similar to make an attempt to align the content items worthwhile; as applied to the admitted legal document and any variation of that legal document).
Regarding dependent claim 5 (12, 19), incorporating the rejection of claim 1 (8, 15), HAMAKER in view of AAPA, combined at least for the reasons discussed above, further teaches wherein the labels (annotations) of the labeled documents are provided as pointers pointing to the start and end characters of the predefined entities (as is known in the art per HAMAKER (col 1 line 21) locations within electronic books are often specified in terms of an index that relates to a smaller unit of measure, such as by a byte/character index or a word index. For example, a particular word might be specified in terms of its starting and ending character indexes, relative to the beginning of the electronic book; applied to the annotations (col 7 line 30) objects (e.g., annotations, 30 illustrations, etc.) that are associated with particular words; if the objects are associated with words and words have character indexes, then the annotations have pointers to the words which indicate the start and end characters; applied to the admitted predefined entities of the admitted legal document).
Regarding dependent claim 6 (13, 20), incorporating the rejection of claim 5 (12, 19), HAMAKER in view of AAPA, combined at least for the reasons discussed above, further teaches wherein said labeling the unlabeled legal document using said pointers is carried out by applying a transfer function created by comparing between the pointers of the labeled legal document and the pointers of the unlabeled legal document (HAMAKER (col 8 line 31) After aligning the different versions …, the service 102 may then map the respective positions within the first version … to the respective positions within the second version at 308. After mapping positions within the first version to respective positions within the second version, objects (e.g., annotations, illustrations, etc.) may be mapped accurately between the versions; (col 8 line 44) service 102 may then determine a position in the second version that corresponds to the particular position within the first version at 312. At 314, the service 102 may then associate the annotation with the position in the second version at least partly based on the determining; applying this transfer annotation technique of HAMAKER to a second version of the admitted legal document as explained in the rejection of claim 1). 
Claims 7 and 14 are rejected under 35 USC 103 as unpatentable over HAMAKER in view of AAPA, further in view of KALININ et al. (Pub. No. US 20150379117 A1).
Regarding dependent claim 7 (14), incorporating the rejection of claim 1, HAMAKER in view of AAPA, combined at least for the reasons discussed above, does not appear to expressly disclose wherein whenever said applying a global alignment sequencing process comprises local misalignment of the predefined entities, the method further comprises using a dictionary of said predefined entities to improve the alignment between the predefined entities in the legal documents. 
Note the entirety of the original disclosure with respect to this limitation may be found at [0054] and [0058], which includes the example The only difference from the previous example is that the sequence of so called similar content are not identical and whereas in the first sequence the text reads "whose registered office is at", the text in the second sequence reads: "whose office is at". Since these parts are misaligned, there is a risk the entities of interest are shifted. In accordance with some embodiments of the present invention and as explained above, a use of a dictionary applied in case of misalignment may improve the alignment and get it rectified.
KALANIN is directed to determining the similarity of two items by performing text alignment on respective sequences of text strings and determining one or more misalignments (see abstract). KALANIN has a number of techniques to improve the comparison (determination of similarity) during alignment:
KALANIN explains [0041] the method may include determining that a mismatch of two phrases is not to be considered a mismatch. For example, the method may include performing a word-wise analysis on each phrase, and if the two phrases are equivalent on a word level, the method may not consider the two phrases to be a mismatch. Word-wise analysis necessarily requires consideration of some “dictionary” to determine the phrases have equivalent meaning, even if the phrases are not identical.
KALANIN explains in [0042 two other uses for “dictionary” information to improve the alignment: when evaluating two sequences of text strings for an aligned item pair, the method may include determining that a given text strings of one sequence does not have a corresponding text string in the other sequence. … the method may include determining that a remaining text string is a natural language word… within a dictionary…determining that natural language words are to be considered noise and that such words are to be ignored with respect to the calculation of the similarity score of the aligned item pair. In other embodiments, the method may include determining that a remaining text string is an item identifier (e.g., a stock keeping unit or model number) and assigning a corresponding subscore to the aligned text pair. For instance, the method may include comparing the text strings to records of item identifiers to determine whether the text strings is present in such records.
Note that KALANIN goes on to explain [0043] that the variation phrases may be added to a knowledge base, so that the knowledge base that includes such sets of words may be iteratively updated as new information is determined (e.g., manually determined by a human). For instance, in one embodiment, a new color or size may be determined and added to a respective predetermined set of words or phrases.
Thus, KALANIN makes clear it was known in the art, whenever said applying a global alignment sequencing process comprises local misalignment of the predefined entities, the method further comprises using a dictionary of said predefined entities to improve the alignment between the predefined entities in the 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have applied the improvement of KALANIN to the technique of analyzing legal documents taught by HAMAKER in view of AAPA, with a reasonable expectation of success, the combination motivated by the clear improvement of capturing the variations (e.g. of the predefined entities) and recognizing similar, though not exact, strings.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 7,668,372 B2 (SCHIEHLEN) collection of data from documents present in machine-readable form, at least one already-processed document stored as a template and designated as a template document is associated with a document to be processed designated as a read document. Fields for data to be extracted are defined in the template document.
US 11,226,720 B1 (VANDIVERE) receiving, analyzing, categorizing portions of documents, such as contracts (see e.g. FIG 5).
US 2016/0292153 A1 (AGARWALLA) document sections are identified, segments of text are parsed, analyzed, associated with pointers
AU 2012201150 A1 (CHAPUS) method for adding metadata to a document by selecting labels that correspond to text strings in the identified data, where labels are defined in taxonomies (note annotation method FIG 1B; data may be exported and stored FIG 2)
US 2009/0144277 A1 (TRUTNER) electronic table of contents entry classification and labeling scheme
US 2017/0060835 A1 (RADFORD) annotates unlabeled documents based on database created from annotated sample (sequence)
US 2021/0248420 A1 (ZHONG) generating training data from unstructured data by matching to sample
US 2018/0322340 A1 (JAHN) identify and extract data from document based on model document
US 9613267 B2 (DEJEAN) extract label and value data from a document using sequence matching
US 2021/0157975 A1 (GELOSI) extracting named entity from sectioned documents
US 10,558,926 B2 (HSU) extracting information from test pattern based on alignment with canonical pattern
US 2011/0055206 A1 (MARTIN) legal document analysis that uses sequence alignment
US 2012/0310868 A1 (MARTINS) using sample documents to define a model which can then be used for labeling and extracting content from other documents; includes training models for extraction
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173